

Exhibit 10.2


SIXTH AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT NO. 4
THIS SIXTH AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 4 (this
“Amendment”) is made and entered into as of September 14, 2016 by and between
HPT TA PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA
PROPERTIES LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).
W I T N E S S E T H:
WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 4, dated as of June 9, 2015, as amended by that certain
First Amendment to Amended and Restated Lease Agreement No. 4, dated as of June
16, 2015, that certain Second Amendment to Amended and Restated Lease Agreement
No. 4, dated as of June 23, 2015, that certain Third Amendment to Amended and
Restated Lease Agreement No. 4, dated as of September 23, 2015, that certain
Fourth Amendment to Amended and Restated Lease Agreement No. 4, dated as of
March 31, 2016, and that certain Fifth Amendment to Amended and Restated Lease
Agreement No. 4, dated as of June 22, 2016 (as so amended, the “Lease”);
WHEREAS, pursuant to the Lease, Landlord leases to Tenant, and Tenant leases
from Landlord, the Property (this and other capitalized terms used and not
otherwise defined in this Amendment shall have the meanings given such terms in
the Lease) having an address at 3747 Express Drive, Holbrook, Arizona 86205 and
further described on Exhibit A-38 to the Lease (the “Holbrook Property”);
WHEREAS, Landlord has acquired certain vacant land located adjacent to the
Holbrook Property and Landlord and Tenant desire to amend the Lease to include
such vacant land as part of the Holbrook Property; and
WHEREAS, Guarantor is executing this Amendment to confirm the continuation of
the Guaranty;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:
1.    Minimum Rent. The defined term “Minimum Rent” set forth in Section 1.68 of
the Lease is hereby deleted in its entirety and replaced with the following:
“Minimum Rent” shall mean Forty-Seven Million One Hundred Ninety-Eight Thousand
Two Hundred Twenty and 45/100ths Dollars ($47,198,220.45), subject to adjustment
as provided in Section 3.1.1(b).


    

--------------------------------------------------------------------------------




2.    Exhibit A. Exhibit A to the Lease is hereby amended by deleting Exhibit
A-38 therefrom in its entirety and replacing it with Exhibit A-38 attached to
this Amendment.
3.    Ratification. As amended hereby, the Lease is hereby ratified and
confirmed and all other terms remain in full force and effect.
4.    Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.






[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]






- 2 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.
LANDLORD:
 
 
HPT TA PROPERTIES TRUST
 
 
By:
/s/ John G. Murray
 
John G. Murray
 
President



HPT TA PROPERTIES LLC
 
 
By:
/s/ John G. Murray
 
John G. Murray
 
President



TENANT:
 
 
TA OPERATING LLC
 
 
By:
/s/ Mark R. Young
 
Mark R. Young
 
Executive Vice President







[Signature Page to Sixth Amendment to Amended and Restated Lease Agreement No.
4]

--------------------------------------------------------------------------------




Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC and TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, each a Delaware limited liability company (collectively,
“Guarantors”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”). Guarantors hereby confirm that all references in such Guaranty
to the word “Lease” shall mean the Lease, as defined therein, as amended by this
Amendment (and any prior amendments referenced in this Amendment), and said
Guarantors hereby reaffirm the Guaranty.


TRAVELCENTERS OF AMERICA LLC
 
 
By:
/s/ Mark R. Young
 
Mark R. Young
 
Executive Vice President



TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC
 
 
By:
/s/ Mark R. Young
 
Mark R. Young
 
Executive Vice President










--------------------------------------------------------------------------------





EXHIBIT A-38

3747 Express Drive
Holbrook, AZ 86025


(See attached copy.)









--------------------------------------------------------------------------------





Parcel A:
THAT PART OF THE NORTH ONE-HALF OF SECTION 3, TOWNSHIP 17 NORTH, RANGE 20 EAST
OF THE GILA AND SALT RIVER BASE AND MERIDIAN, NAVAJO COUNTY, ARIZONA, DESCRIBED
AS FOLLOWS:
COMMENCING AT THE NORTHWEST SECTION CORNER OF SAID SECTION 3;
THENCE SOUTH TO THE SOUTHERLY RIGHT-OF-WAY LINE OF INTERSTATE 40, A DISTANCE OF
812.40 FEET;
THENCE SOUTH 81 DEGREES 53 MINUTES 42 SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE,
A DISTANCE OF 365.10 FEET;
THENCE ALONG A CURVE TO THE RIGHT, HAVING A RADIUS OF 377.46 FEET, A CENTRAL
ANGLE OF 26 DEGREES, 55 MINUTES 21 SECONDS, A CHORD BEARING OF SOUTH 68 DEGREES
20 MINUTES 43 SECONDS EAST, AND A CHORD DISTANCE OF 175.74 FEET, A DISTANCE OF
177.36 FEET;
THENCE SOUTH 54 DEGREES 53 MINUTES 42 SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE,
A DISTANCE OF 237.70 FEET;
THENCE ALONG SAID RIGHT-OF-WAY AND A CURVE TO THE LEFT, HAVING A RADIUS OF
577.78 FEET, A CENTRAL ANGLE OF 11 DEGREES 58 MINUTES 54 SECONDS, A CHORD
BEARING OF SOUTH 60 DEGREES 53 MINUTES 27 SECONDS EAST AND A CHORD DISTANCE OF
120.61 FEET, A DISTANCE OF 120.83 FEET TO THE TRUE POINT OF BEGINNING;
THENCE SOUTH 02 DEGREES 01 MINUTES 07 SECONDS WEST A DISTANCE OF 828.41 FEET;
THENCE SOUTH 87 DEGREES 59 MINUTES 06 SECONDS EAST A DISTANCE OF 1347.77 FEET;
THENCE NORTH 05 DEGREES 06 MINUTES 40 SECONDS EAST A DISTANCE OF 878.07 FEET TO
THE SOUTHERLY RIGHT-OF-WAY LINE OF INTERSTATE 40;
THENCE SOUTH 86 DEGREES 00 MINUTES 01 SECONDS WEST ALONG SAID RIGHT-OF-WAY LINE
A DISTANCE 253.64 FEET;
THENCE SOUTH 77 DEGREES 27 MINUTES 53 SECONDS WEST ALONG SAID RIGHT-OF-WAY A
DISTANCE OF 461.40 FEET;
THENCE NORTH 81 DEGREES 53 MINUTES 44 SECONDS WEST ALONG SAID RIGHT-OF-WAY A
DISTANCE OF 552.67 FEET;





--------------------------------------------------------------------------------




THENCE ALONG SAID RIGHT-OF-WAY LINE AND ALONG A CURVE TO THE RIGHT, HAVING A
RADIUS OF 577.78 FEET, A CENTRAL ANGLE OF 15 DEGREES 00 MINUTES 55 SECONDS, A
CHORD BEARING OF NORTH 74 DEGREES 23 MINUTES 22 SECONDS WEST AND A CHORD LENGTH
OF 150.98 FEET; A DISTANCE OF 151.42 FEET TO THE TRUE POINT OF BEGINNING.
EXCEPT ALL OIL, GAS, COAL AND MINERAL AS RESERVED IN BOOK 31 OF DEEDS, PAGE 322.
PARCEL NO. 1:
COMMENCING AT THE NORTHWEST CORNER OF SECTION 3, TOWNSHIP 17 NORTH, RANGE 20
EAST OF THE GILA AND SALT RIVER BASE AND MERIDIAN, NAVAJO COUNTY, ARIZONA.
THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST, ALONG THE WEST LINE OF SAID
SECTION 3, A DISTANCE OF 812.40 FEET;
THENCE SOUTH 81 DEGREES 53 MINUTES 42 SECONDS EAST A DISTANCE OF 316.28 FEET TO
THE BEGINNING OF A CURVE CONCAVE TO THE SOUTHWEST WITH A RADIUS OF 377.46 FEET;
THENCE SOUTHEASTERLY ALONG SAID CURVE, A DISTANCE OF 177.36 FEET AND THEN A
DELTA ANGLE OF 26 DEGREES 55 MINUTES 21 SECONDS;
THENCE SOUTH 54 DEGREES 53 MINUTES 42 SECONDS EAST A DISTANCE OF 237.70 FEET TO
THE BEGINNING OF A CURVE CONCAVE TO THE NORTHEAST WITH A RADIUS OF 577.78 FEET;
THENCE SOUTHEASTERLY ALONG SAID CURVE A DISTANCE OF 272.24 FEET AND THROUGH A
DELTA ANGLE OF 26 DEGREES 59 MINUTES 49 SECONDS;
THENCE SOUTH 81 DEGREES 53 MINUTES 44 SECONDS EAST A DISTANCE OF 552.67 FEET;
THENCE NORTH 77 DEGREES 27 MINUTES 53 SECONDS EAST A DISTANCE OF 461.40 FEET;
THENCE NORTH 86 DEGREES 00 MINUTES 01 SECONDS EAST A DISTANCE OF 253.64 FEET TO
THE POINT OF BEGINNING.
THENCE SOUTH 05 DEGREES 06 MINUTES 40 SECONDS WEST A DISTANCE OF 398.07 FEET;





--------------------------------------------------------------------------------




THENCE SOUTH 87 DEGREES 59 MINUTES 00 SECONDS EAST A DISTANCE OF 1303.39 FEET;
THENCE NORTH 05 DEGREES 43 MINUTES 20 SECONDS EAST A DISTANCE OF 330.93 FEET;
THENCE NORTH 84 DEGREES 51 MINUTES 23 SECONDS WEST A DISTANCE OF 1280.31 FEET;
THENCE SOUTH 86 DEGREES 00 MINUTES 01 SECONDS WEST A DISTANCE OF 25.02 FEET TO
THE POINT OF BEGINNING.
EXCEPT ALL OIL, GAS, COAL AND MINERALS AS RESERVED IN BOOK 31 OF DEEDS, PAGE
322, RECORDS OF NAVAJO COUNTY, ARIZONA.
EXCEPT THE EAST 680.00 FEET THEREOF.
PARCEL NO. 2:
THE EAST 680.00 FEET OF THE FOLLOWING DESCRIBED PROPERTY;
COMMENCING AT THE NORTHWEST CORNER OF SECTION 3, TOWNSHIP 17 NORTH, RANGE 20
EAST OF THE GILA AND SALT RIVER BASE AND MERIDIAN, NAVAJO COUNTY, ARIZONA.
THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST ALONG THE WEST LINE OF SAID
SECTION 3, A DISTANCE OF 812.40 FEET;
THENCE SOUTH 81 DEGREES 53 MINUTES 42 SECONDS EAST A DISTANCE OF 316.28 FEET TO
THE BEGINNING OF A CURVE CONCAVE TO THE SOUTHWEST WITH A RADIUS OF 377.46 FEET;
THENCE SOUTHEASTERLY ALONG SAID CURVE, A DISTANCE OF 177.36 FEET AND THEN A
DELTA ANGLE OF 26 DEGREES 55 MINUTES 21 SECONDS;
THENCE SOUTH 54 DEGREES 53 MINUTES 42 SECONDS EAST, A DISTANCE OF 237.70 FEET TO
THE BEGINNING OF A CURVE CONCAVE TO THE NORTHEAST WITH A RADIUS OF 577.78 FEET;
THENCE SOUTHEASTERLY ALONG SAID CURVE A DISTANCE OF 272.24 FEET AND THROUGH A
DELTA ANGLE OF 26 DEGREES 59 MINUTES 49 SECONDS;
THENCE SOUTH 81 DEGREES 53 MINUTES 44 SECONDS EAST A DISTANCE OF 552.67 FEET;





--------------------------------------------------------------------------------




THENCE NORTH 77 DEGREES 27 MINUTES 53 SECONDS EAST A DISTANCE OF 461.40 FEET;
THENCE NORTH 86 DEGREES 00 MINUTES 01 SECONDS EAST A DISTANCE OF 253.64 FEET TO
THE POINT OF BEGINNING;
THENCE SOUTH 05 DEGREES 06 MINUTES 40 SECONDS WEST, A DISTANCE OF 398.07 FEET;
THENCE SOUTH 87 DEGREES 59 MINUTES 06 SECONDS EAST A DISTANCE OF 1303.39 FEET;
THENCE NORTH 05 DEGREES 43 MINUTES 20 SECONDS EAST A DISTANCE OF 330.93 FEET;
THENCE NORTH 84 DEGREES 51 MINUTES 23 SECONDS WEST A DISTANCE OF 1280.31 FEET;
THENCE SOUTH 86 DEGREES 00 MINUTES 01 SECONDS WEST A DISTANCE OF 25.02 FEET TO
THE POINT OF BEGINNING.
EXCEPT ALL OIL, GAS, COAL AND MINERALS AS RESERVED IN BOOK 31 OF DEEDS, PAGE
322, RECORDS OF NAVAJO COUNTY, ARIZONA.
PARCEL NO. 3:
COMMENCING AT THE NORTHWEST CORNER OF SECTION 3, TOWNSHIP 17 NORTH, RANGE 20
EAST OF THE GILA AND SALT RIVER BASE AND MERIDIAN, NAVAJO COUNTY, ARIZONA;
THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST ALONG THE WEST LINE OF SAID
SECTION 3, A DISTANCE OF 812.40 FEET;
THENCE SOUTH 81 DEGREES 53 MINUTES 42 SECONDS EAST A DISTANCE OF 316.28 FEET TO
THE BEGINNING OF A CURVE CONCAVE TO THE SOUTHWEST WITH A RADIUS OF 377.46 FEET;
THENCE SOUTHEASTERLY ALONG SAID CURVE, A DISTANCE OF 177.36 FEET AND THEN A
DELTA ANGLE OF 26 DEGREES 55 MINUTES 21 SECONDS;
THENCE SOUTH 54 DEGREES 53 MINUTES 42 SECONDS EAST A DISTANCE OF 237.70 FEET TO
THE BEGINNING OF A CURVE CONCAVE TO THE NORTHEAST WITH A RADIUS OF 577.78 FEET;





--------------------------------------------------------------------------------




THENCE SOUTHEASTERLY ALONG SAID CURVE A DISTANCE OF 120.83 FEET AND THROUGH A
DELTA ANGLE OF 11 DEGREES 58 MINUTES 54 SECONDS;
THENCE SOUTH 02 DEGREES 01 MINUTES 07 SECONDS EAST A DISTANCE OF 828.42 FEET TO
THE TRUE POINT OF BEGINNING;
THENCE SOUTH 87 DEGREES 59 MINUTES 06 SECONDS EAST A DISTANCE OF 1,347.77 FEET
TO THE SOUTHEAST CORNER OF THAT CERTAIN PARCEL DESCRIBED IN DEED RECORDED ON
NOVEMBER 21, 1991 IN DOCKET 1057, PAGE 23;
THENCE NORTH 05 DEGREES 06 MINUTES 40 SECONDS EAST A DISTANCE OF 480.00 FEET TO
THE SOUTHWEST CORNER OF THAT CERTAIN PARCEL DESCRIBED IN DEED RECORDED ON JULY
15, 1992 IN DOCKET 1087, PAGE 191;
THENCE SOUTH 87 DEGREES 59 MINUTES 06 SECONDS EAST, A DISTANCE OF 1,303.39 FEET
TO THE EAST LINE OF THAT CERTAIN PARCEL DESCRIBED IN DEED RECORDED ON NOVEMBER
21, 1991 IN DOCKET 1057, PAGE 21;
THENCE SOUTH 05 DEGREES 43 MINUTES 50 SECONDS WEST A DISTANCE OF 530.40 FEET TO
THE SOUTHEAST CORNER OF THAT CERTAIN PARCEL DESCRIBED IN DEED RECORDED ON
NOVEMBER 21, 1991 IN DOCKET 1057, PAGE 21;
THENCE SOUTH 81 DEGREES 55 MINUTES 50 SECONDS WEST A DISTANCE OF 1,365.84 FEET
TO THE POINT OF BEGINNING OF A CURVE CONCAVE TO THE NORTH WITH A RADIUS OF
5,250.00 FEET;
THENCE WESTERLY ALONG SAID CURVE A DISTANCE OF 980.39 FEET AND THROUGH A DELTA
ANGLE OF 10 DEGREES 41 MINUTES 58 SECONDS;
THENCE NORTH 87 DEGREES 22 MINUTES 12 SECONDS WEST A DISTANCE OF 322.47 FEET;
THENCE NORTH 02 DEGREES 01 MINUTES 06 SECONDS EAST A DISTANCE OF 366.50 FEET TO
THE TRUE POINT OF BEGINNING.
EXCEPTING THEREFROM ANY PORTION DEEDED TO THE STATE OF ARIZONA IN INSTRUMENT
RECORDED ON JULY 1, 1977 IN DOCKET 492, PAGE 66.
EXCEPT ALL OIL, GAS, COAL AND MINERALS AS RESERVED IN BOOK 31 OF DEEDS, PAGE
322, RECORDS OF NAVAJO COUNTY, ARIZONA.
PARCEL NO. 4:
THE NORTH 406.24 FEET OF THE FOLLOWING DESCRIBED PROPERTY;





--------------------------------------------------------------------------------




COMMENCING AT THE NORTHWEST CORNER OF SECTION 3, TOWNSHIP 17 NORTH, RANGE 20
EAST OF THE GILA AND SALT RIVER BASE AND MERIDIAN, NAVAJO COUNTY, ARIZONA;
THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST ALONG THE WEST LINE OF SAID
SECTION 3, A DISTANCE OF 812.40 FEET;
THENCE SOUTH 81 DEGREES 53 MINUTES 42 SECONDS EAST, A DISTANCE OF 316.28 FEET TO
THE BEGINNING OF A CURVE CONCAVE TO THE SOUTHWEST WITH A RADIUS OF 377.46 FEET;
THENCE SOUTHEASTERLY ALONG SAID CURVE, A DISTANCE OF 177.36 FEET AND WITH A
DELTA ANGLE OF 26 DEGREES 55 MINUTES 21 SECONDS;
THENCE SOUTH 54 DEGREES 53 MINUTES 42 SECONDS EAST A DISTANCE OF 237.70 FEET TO
THE BEGINNING OF A CURVE CONCAVE TO THE NORTHEAST WITH A RADIUS OF 577.78 FEET;
THENCE SOUTHEASTERLY ALONG SAID CURVE A DISTANCE OF 120.83 FEET AND THROUGH A
DELTA ANGLE OF 11 DEGREES 58 MINUTES 54 SECONDS;
THENCE SOUTH 02 DEGREES 01 MINUTES 06 SECONDS WEST A DISTANCE OF 492.72 FEET TO
THE POINT OF BEGINNING;
THENCE SOUTH 02 DEGREES 01 MINUTES 06 SECONDS WEST A DISTANCE OF 702.13 FEET;
THENCE NORTH 87 DEGREES 59 MINUTES 06 SECONDS WEST A DISTANCE OF 733.33 FEET;
THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 694.69 FEET;
THENCE SOUTH 87 DEGREES 59 MINUTES 00 SECONDS EAST A DISTANCE OF 757.75 FEET TO
THE POINT OF BEGINNING.
EXCEPT ALL OIL, GAS, COAL AND MINERALS AS RESERVED IN BOOK 31 OF DEEDS, PAGE
322, RECORDS OF NAVAJO COUNTY, ARIZONA.
PARCEL NO. 5:
COMMENCING AT THE NORTHWEST CORNER OF SECTION 3, TOWNSHIP 17 NORTH, RANGE 20
EAST OF THE GILA AND SALT RIVER BASE AND MERIDIAN, NAVAJO COUNTY, ARIZONA;





--------------------------------------------------------------------------------




THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST ALONG THE WEST LINE OF SAID
SECTION 3, A DISTANCE OF 812.40 FEET;
THENCE SOUTH 81 DEGREES 53 MINUTES 42 SECONDS EAST A DISTANCE OF 48.82 FEET TO
THE TRUE POINT OF BEGINNING;
THENCE SOUTH 81 DEGREES 53 MINUTES 42 SECONDS EAST A DISTANCE OF 316.28 FEET TO
THE BEGINNING OF A CURVE CONCAVE TO THE SOUTHWEST WITH A RADIUS OF 377.46 FEET;
THENCE SOUTHEASTERLY ALONG SAID CURVE, A DISTANCE OF 177.36 FEET AND THEN A
DELTA ANGLE OF 26 DEGREES 55 MINUTES 21 SECONDS;
THENCE SOUTH 54 DEGREES 53 MINUTES 42 SECONDS EAST A DISTANCE OF 237.70 FEET TO
THE BEGINNING OF A CURVE CONCAVE TO THE NORTHEAST WITH A RADIUS OF 577.78 FEET;
THENCE SOUTHEASTERLY ALONG SAID CURVE A DISTANCE OF 120.83 FEET AND THROUGH A
DELTA ANGLE OF 11 DEGREES 58 MINUTES 54 SECONDS;
THENCE SOUTH 02 DEGREES 01 MINUTES 06 SECONDS WEST A DISTANCE OF 492.72 FEET TO
THE NORTHEAST CORNER OF THAT CERTAIN PARCEL DESCRIBED IN DEED RECORDED ON JULY
15, 1992 IN DOCKET 1087, PAGE 183;
THENCE NORTH 87 DEGREES 59 MINUTES 06 SECONDS WEST A DISTANCE OF 757.75 FEET TO
THE WEST LINE OF THAT CERTAIN PARCEL, DESCRIBED IN DEED RECORDED ON JULY 15,
1992 IN DOCKET 1087, PAGE 177;
THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 781.08 FEET TO
THE TRUE POINT OF BEGINNING.
EXCEPTING THEREFROM ANY PORTION DEEDED TO THE STATE OF ARIZONA IN INSTRUMENT
RECORDED ON JULY 1, 1977 IN DOCKET 492, PAGE 66.
EXCEPT ALL OIL, GAS, COAL AND MINERALS AS RESERVED IN BOOK 31 OF DEEDS, PAGE
322, RECORDS OF NAVAJO COUNTY, ARIZONA.
PARCEL NO. 6:
COMMENCING AT THE NORTHWEST CORNER OF SECTION 3, TOWNSHIP 17 NORTH, RANGE 20
EAST OF THE GILA AND SALT RIVER BASE AND MERIDIAN, NAVAJO COUNTY, ARIZONA;
THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST ALONG THE WEST LINE OF SAID
SECTION 3, A DISTANCE OF 812.40 FEET;





--------------------------------------------------------------------------------




THENCE SOUTH 81 DEGREES 53 MINUTES 42 SECONDS EAST, A DISTANCE OF 316.28 FEET TO
THE SOUTHWEST OF A CURVE CONCAVE TO THE SOUTHWEST WITH A RADIUS OF 377.46 FEET;
THENCE SOUTHEASTERLY ALONG SAID CURVE, A DISTANCE OF 177.36 FEET AND WITH A
DELTA ANGLE OF 26 DEGREES 55 MINUTES 21 SECONDS;
THENCE SOUTH 54 DEGREES 53 MINUTES 42 SECONDS EAST A DISTANCE OF 237.70 FEET TO
THE BEGINNING OF A CURVE CONCAVE TO THE NORTHEAST WITH A RADIUS OF 577.78 FEET;
THENCE SOUTHEASTERLY ALONG SAID CURVE A DISTANCE OF 120.83 FEET AND THROUGH A
DELTA ANGLE OF 11 DEGREES 58 MINUTES 54 SECONDS;
THENCE SOUTH 02 DEGREES 01 MINUTES 06 SECONDS WEST A DISTANCE OF 492.72 FEET TO
THE POINT OF BEGINNING;
THENCE SOUTH 02 DEGREES 01 MINUTES 06 SECONDS WEST A DISTANCE OF 702.13 FEET;
THENCE NORTH 87 DEGREES 59 MINUTES 06 SECONDS WEST A DISTANCE OF 733.33 FEET;
THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS WEST A DISTANCE OF 694.69 FEET;
THENCE SOUTH 87 DEGREES 59 MINUTES 00 SECONDS EAST A DISTANCE OF 757.75 FEET TO
THE POINT OF BEGINNING.
EXCEPT THE NORTH 406.24 FEET THEREOF:
EXCEPT ALL OIL, GAS, COAL AND MINERALS AS RESERVED IN BOOK 31 OF DEEDS, PAGE
322, RECORDS OF NAVAJO COUNTY, ARIZONA.
Parcels 1 through 6 collectively also described as:
SITUATED IN THE CITY OF HOLBROOK, COUNTY OF NAVAJO, STATE OF ARIZONA, BEING A
PORTION OF THE NORTH HALF OF SECTION 3, TOWNSHIP 17 NORTH, RANGE 30 EAST OF THE
GILA AND SALT RIVER BASE AND MERIDIAN, AND BEING MORE PARTICULARLY BOUNDED AND
DESCRIBED AS FOLLOWS:
COMMENCING AT A FOUND U.S. G.L.O. BRASS CAP STAMPED "1944" AT THE NORTHWEST
CORNER OF SAID SECTION 3;





--------------------------------------------------------------------------------




THENCE SOUTH 01 DEGREES 36 MINUTES 30 SECONDS WEST, ALONG THE WESTERLY LINE OF
SAID SECTION 3, A DISTANCE OF 812.40 FEET TO A FOUND CAPPED 1/2" REBAR STAMPED
"16097" ALONG THE SOUTHERLY RIGHT-OF-WAY LINE OF INTERSTATE HIGHWAY 40;
THENCE SOUTH 82 DEGREES 51 MINUTES 08 SECONDS EAST, LEAVING SAID WESTERLY LINE
OF SECTION 3 ALONG SAID SOUTHERLY RIGHT-OF-WAY LINE OF INTERSTATE HIGHWAY 40, A
DISTANCE OF 48.82 FEET TO THE TRUE POINT OF BEGINNING;
THENCE SOUTH 82 DEGREES 51 MINUTES 08 SECONDS EAST, ALONG SAID SOUTHERLY
RIGHT-OF-WAY LINE OF INTERSTATE HIGHWAY 40, A DISTANCE OF 125.39 FEET TO A FOUND
CAPPED 1/2" REBAR STAMPED "16165";
THENCE ALONG SAID SOUTHERLY RIGHT-OF-WAY LINE OF INTERSTATE HIGHWAY 40 THE
FOLLOWING COURSES AND DISTANCES:
1. THENCE SOUTH 81 DEGREES 53 MINUTES 42 SECONDS EAST, A DISTANCE OF 213.59 FEET
TO A FOUND A.D.O.T. BRASS CAP AND THE BEGINNING OF A NON-TANGENT CURVE TO THE
RIGHT HAVING A RADIUS OF 377.46 FEET;
2. THENCE ALONG SAID CURVE TO THE RIGHT, THROUGH A CENTRAL ANGLE OF 26 DEGREES
55 MINUTES 21 SECONDS, AN ARC LENGTH OF 177.36 FEET (CHORD: SOUTH 68 DEGREES 20
MINUTES 43 SECONDS EAST - 175.74 FEET) TO A FOUND A.D.O.T. BRASS CAP;
3. THENCE SOUTH 54 DEGREES 53 MINUTES 42 SECONDS EAST, A DISTANCE OF 237.70 FEET
TO A FOUND A.D.O.T. BRASS CAP AND THE BEGINNING OF A NON-TANGENT CURVE TO THE
LEFT HAVING A RADIUS OF 577.78 FEET;
4. THENCE ALONG SAID CURVE TO THE LEFT, THROUGH A CENTRAL ANGLE OF 11 DEGREES 58
MINUTES 54 SECONDS, AN ARC LENGTH OF 120.83 FEET (CHORD: SOUTH 60 DEGREES 53
MINUTES 27 SECONDS EAST - 120.61 FEET) TO A FOUND CAPPED 1/2" REBAR STAMPED
"15328";
THENCE LEAVING SAID SOUTHERLY RIGHT-OF-WAY LINE OF INTERSTATE HIGHWAY 40 THE
FOLLOWING COURSES AND DISTANCES:
1. THENCE SOUTH 02 DEGREES 01 MINUTES 07 SECONDS WEST, A DISTANCE OF 828.41 FEET
TO A FOUND CAPPED 1/2" REBAR STAMPED "15328";
2. THENCE SOUTH 87 DEGREES 59 MINUTES 06 SECONDS EAST, A DISTANCE OF 1347.77
FEET TO A FOUND CAPPED 1/2" REBAR STAMPED "15328";





--------------------------------------------------------------------------------




3. THENCE NORTH 05 DEGREES 06 MINUTES 40 SECONDS EAST, A DISTANCE OF 878.07 FEET
TO A FOUND CAPPED 1/2" REBAR STAMPED "16097" ON SAID SOUTHERLY RIGHT-OF-WAY LINE
OF INTERSTATE HIGHWAY 40;
THENCE ALONG SAID SOUTHERLY RIGHT-OF-WAY LINE OF INTERSTATE HIGHWAY 40 THE
FOLLOWING COURSES AND DISTANCES:
1. THENCE NORTH 86 DEGREES 00 MINUTES 01 SECONDS EAST, A DISTANCE OF 25.02 FEET
TO A FOUND A.D.O.T. BRASS CAP;
2. THENCE SOUTH 84 DEGREES 51 MINUTES 23 SECONDS EAST, A DISTANCE OF 1280.31
FEET TO A FOUND A.D.O.T. BRASS CAP;
THENCE SOUTH 05 DEGREES 43 MINUTES 20 SECONDS WEST, LEAVING SAID SOUTHERLY
RIGHT-OF-WAY LINE OF INTERSTATE HIGHWAY 40, A DISTANCE OF 861.33 FEET TO A FOUND
CAPPED 1/2" REBAR STAMPED "16097" ON THE NORTHERLY RIGHT-OF-WAY LINE OF THE
SANTE FE RAILROAD;
THENCE ALONG SAID NORTHERLY RIGHT-OF-WAY LINE OF THE SANTE FE RAILROAD, THE
FOLLOWING COURSES AND DISTANCES:
1. THENCE SOUTH 81 DEGREES 55 MINUTES 50 SECONDS WEST, A DISTANCE OF 1365.84
FEET TO A FOUND CAPPED 1/2" REBAR STAMPED "16097" AND THE BEGINNING OF A TANGENT
CURVE TO THE RIGHT HAVING A RADIUS OF 5,250.00 FEET;
2. THENCE ALONG SAID CURVE TO THE RIGHT, THROUGH A CENTRAL ANGLE OF 10 DEGREES
41 MINUTES 58 SECONDS, AN ARC LENGTH OF 980.39 FEET (CHORD: SOUTH 87 DEGREES 16
MINUTES 49 SECONDS WEST - 978.96 FEET) TO A FOUND CAPPED 1/2" REBAR STAMPED
"16097" AND A POINT OF TANGENCY;
3. THENCE NORTH 87 DEGREES 22 MINUTES 12 SECONDS WEST, A DISTANCE OF 322.47 FEET
TO A FOUND CAPPED 1/2" REBAR STAMPED "16097";
4. THENCE NORTH 87 DEGREES 59 MINUTES 06 SECONDS WEST, A DISTANCE OF 798.78 FEET
TO A POINT;
THENCE NORTH 01 DEGREES 36 MINUTES 30 SECONDS EAST, ALONG A LINE PARALLEL WITH
SAID WESTERLY LINE OF SECTION 3, A DISTANCE OF 1,472.59 FEET TO THE TRUE POINT
OF BEGINNING AND CONTAINING 66.460 ACRES (2,894,977 SQUARE FEET) OF LAND MORE OR
LESS.



